Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to a hemodialysis catheter, classified in A61M2025/0031.
II. Claims 11-15, drawn to a method of performing hemodialysis, classified in A61M1/3661.

The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus can be used in a materially different process such as ECMO.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The search query for the method steps are distinct from the search required for the device as the function of the device is intended use and therefore not positively recited.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with George Blazeski on 1/28/2022 a provisional election was made without traverse to prosecute the invention of Group II, claims 11-15.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-10 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “close pressure” in claim 12 does not appear to have an accepted meaning within the art, and no explanation of the term is provided in the disclosure. The term is indefinite because the specification does not clearly redefine the term.  For the purposes of this examination only, the closing pressure is interpreted to be the patient’s blood pressure after the hemodialysis cannulas have been removed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11, 13, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fulkerson et al (US 2009/0101577) in view of Nassi et al (US 4,947,852) in view of Manstrom et al (US 2010/0234698) in further view of Cole (US 6,162,182).
Regarding claim 11, Fulkerson discloses a method of performing hemodialysis (page 2, para. 0013) comprising, inserting a portion of a hemodialysis catheter into the vasculature of a patient (fig. 3), the hemodialysis catheter comprises an atrial lumen (blood withdrawal lumen) a venous lumen (blood return lumen) and a pressure sensor (page 2, para. 0023). Fulkerson 
Claim 11 further calls for at least one microelectricalmechanical system (MEMS) sensor near a distal end of the dialysis catheter, and for the step of analyzing the MEMS sensor waveform to determine the position of the catheter relative to the heart. Fulkerson teaches that the catheter is placed in the heart, but fails to disclose the means for properly positioning the catheter.  Fulkerson also fails to disclose that the pressure sensor is a MEMS sensor.  Nassi teaches that the location of the tip of a catheter can be readily ascertained by monitoring pressure waveforms from a distal pressure port 48 as the catheter is advanced through the heart (col. 15, lines 65-68).  However, Nassi also fails to disclose the type of pressure sensor.  Manstrom teaches a catheter for insertion into the heart and measurement of the pressure there at, wherein the pressure sensor is a MEMS pressure sensor 240 located at the distal tip of the catheter (page 4, para. 0047; fig. 2) that provides waveforms of the pressure signal (page 9, para. 0087).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a pressure sensor at the distal tip of the catheter so that the location of the catheter tip can be determined within the heart by monitoring the pressure waveforms as taught by Nassi to ensure that the catheter tip is located as desired for the hemodialysis procedure.  Further, it would have been obvious to one of ordinary skill in the 
Claim 11 further calls for the step of zeroing the microelectricalmechanical system sensor.  Cole teaches a catheter for placement within the heart for removal of blood therefrom and monitoring of pressure within the heart (col. 1, lines 4-9).  Cole further teaches that pressure tip monitor catheters having an electrical sensor at the distal tip can suffer from zero drift changes due to temperature changes, and therefore the senor is zeroes at body temperature to eliminate the zero drift characteristic and provide a more accurate pressure reading (col. 2, lines 41-52, 62-67).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the step of zeroing the MEMS sensor in the method described above as taught by Cole to eliminate the zero drift characteristic of tip pressure sensors to provide a more accurate pressure reading.
Regarding claim 13, Fulkerson teaches the step of measuring the temperature of the blood (page 3, para. 0026), however the temperature sensor is in the blood line located outside of the body rather than within the hemodialysis catheter as claimed.  Manstrom teaches that the temperature sensor may be located within the catheter (page 4, para. 0047; fig. 5(a) sensor 240 located within the outer wall of the catheter).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the temperature sensor of Fulkerson to be located in the catheter as taught by Manstrom to give a more accurate reading of the patient’s temperature because the temperature of the blood 
Regarding claim 15, Fulkerson shows the tip of the catheter located in the right atrium (fig. 1), and discloses that the pressure is measure at the distal tip of the catheter (page 2, para. 0015), therefore measuring the pressure in the right atrium.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fulkerson in view of Nassi in view of Manstrom in view of Cole as applied to claim 11 above, and further in view of Losito et al (Postdialysis Hypertension: Associated Factors, Patient Profiles, and Cardiovascular Mortality. American Journal of Hypertension, 29(6) June 2016).
Claim 12 differs from the teachings above in calling for the step of assessing closing pressure post-treatment.  This is interpreted to mean assessing the patient’s blood pressure after the hemodialysis procedure.  It is noted that blood pressure is regularly monitored in medical settings.  Losito teaches that increased blood pressure is common and dangerous complication associated with hemodialysis (page 684, Background and Objectives), and further teaches the step of monitoring blood pressure after the patient had completed dialysis (page 685, Blood pressure measurement).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method described above to include the step of assessing closing pressure post-treatment as taught by Losito as a matter of standard hospital care, and further to ensure that the patient is not suffering from postdialysis hypertension which is a known complication of dialysis for some patients.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fulkerson in view of  Nassi in view of Manstrom in view of Cole as applied to claim 11 above, and further in view of Bernard (US 2013/0303962).
Claim 14 calls for the step of detecting catheter lumen occlusions from significant pressure changes.  Fulkerson teaches pressure sensors associated with the blood pump (page 3, para. 0026), but fails to disclose occlusion detections.  Bernard teaches that occlusions in the venous line result in immediate pressure drop at the pump (page 8, para. 0088).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Fulkerson to include the stop of detecting a catheter lumen occlusion from a significant pressure change as taught by Bernard so that the user can be aware that the dialysis is not proceeding properly and intervene prior to the patient being harmed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Appling et al (US 2008/0154186) discloses fibrin sheath formation on hemodialysis catheters which occlude the catheter thereby preventing aspiration of blood into the catheter (page 2, para. 0013).
Grunwald (US 9,532,724) discloses a catheter for hemodialysis including various sensors and waveform analysis.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A BOUCHELLE whose telephone number is (571)272-2125. The examiner can normally be reached Mon-Fri 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA A. BOUCHELLE
Primary Examiner
Art Unit 3783